State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521322
________________________________

In the Matter of TODD CHANEY,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
TINA M. STANFORD, as Chair of
   the Board of Parole,
   Department of Corrections
   and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Egan Jr., Rose and Devine, JJ.

                             __________


     Todd Chaney, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Mott, J.),
entered June 5, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
seeking to challenge a January 2014 determination of the Board of
Parole denying his request for parole release. Supreme Court
dismissed the petition on the merits, prompting this appeal. The
Attorney General has advised this Court that petitioner
reappeared before the Board in January 2016, at which time he was
granted an open date for parole release. Accordingly, this
                              -2-                  521322

appeal is moot and must be dismissed (see Matter of Irving v
Evans, 120 AD3d 1502, 1502 [2014]; Matter of Beltran v New York
State Bd. of Parole, 105 AD3d 1224, 1224-1225 [2013]). Contrary
to petitioner's assertion, the exception to the mootness doctrine
finds no application here (see Matter of Butler v New York State
Div. of Parole, 74 AD3d 1533, 1533 [2010]).

     McCarthy, J.P., Egan Jr., Rose and Devine, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court